Citation Nr: 0937469	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Although the Board regrets the additional delay, the Board 
finds that further development is needed on the claim of an 
increased initial rating.  Review of the file indicates that 
the most recent VA examination is dated in November 2005.  
Based on the age of this examination and the lack of other 
evidence which could reflect the severity of the Veteran's 
condition from November 2005 to the present, the Board finds 
that a new examination is needed.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Furthermore, based on the Veteran's contention that a 
separate rating is warranted for fecal incontinence, the 
Board finds that a competent opinion is needed to determine 
if the Veteran's hemorrhoids have resulted in fecal 
incontinence.  Thus, during the examination, the examiner 
should explicitly document all residuals of the service-
connected hemorrhoids, to include whether the hemorrhoids 
result in fecal incontinence.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should obtain all outstanding 
and relevant VA treatment records.  The 
Veteran should also be asked about the 
existence of any outstanding private 
treatment records, and all reported 
private treatment records should be 
requested.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
current extent of his service-connected 
hemorrhoid disorder.  The examiner is 
requested to provide details on the 
current nature and severity of the 
Veteran's hemorrhoid disorder, as well as 
the nature and severity of any condition 
which is secondary to the hemorrhoid 
disorder.  In addition, the examiner is 
requested to state whether the Veteran's 
history of fecal incontinence is causally 
related to the hemorrhoids.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  A complete rationale for any 
opinions expressed must be provided.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

4.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



